

113 SRES 343 IS: Establishing a Select Committee of the Senate to make a full and thorough investigation of the unauthorized disclosures of apparently classified information concerning the National Security Agency intelligence-collection programs, operations, and activities, including programs affecting Americans, to make findings based upon the investigation, and to make recommendations based on the investigation and findings.
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 343IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mr. McCain submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONEstablishing a Select Committee of the Senate to make a full and thorough investigation of the
			 unauthorized disclosures of apparently classified information concerning
			 the National Security Agency intelligence-collection programs, operations,
			 and
			 activities, including	programs affecting
			 Americans, to make findings based upon the investigation, and to make
			 recommendations based on the investigation
			 and findings.Whereas since June 2013, publications have revealed details about certain National Security Agency
			 intelligence-collection programs,
			 operations, and activities, including
			 intelligence-collection programs affecting Americans;Whereas such publications appear to be based in substantial part on unauthorized disclosures of
			 classified information concerning intelligence collection;Whereas the unauthorized disclosure of classified information is a felony under Federal law;Whereas the National Security Agency relies on Federal agency contractors to carry out important
			 aspects of its national security mission;Whereas the extent of reliance on contract positions may unwisely increase the number of
			 individuals with potential access to classified information and may
			 increase the risk of unauthorized disclosures;Whereas such unauthorized disclosures may cause damage to United States national security
			 interests, intelligence sources and methods, and relationships with key
			 allies;Whereas senior officials in the intelligence community may have misled Congress or otherwise
			 obfuscated the nature, extent, or use of certain intelligence-collection
			 programs,
			 operations, and activities of the National Security Agency, including
			 intelligence-collection programs affecting Americans;Whereas the provision of incomplete or inaccurate information by officials of the intelligence
			 community has inhibited effective congressional oversight of certain
			 intelligence-collection programs, operations, and activities of the
			 National Security
			 Agency, including intelligence-collection programs affecting Americans,
			 and undermined
			 congressional and public support of these programs;Whereas intelligence-collection programs, operations, and activities of the National Security
			 Agency have been
			 valuable to combating terrorism and ensuring the security of the homeland;Whereas some such programs, operations, and activities that are the subject matter of the
			 unauthorized disclosures may not have been authorized, or may have
			 exceeded that which was authorized, by law, or may not have been permitted
			 under the Constitution of the United States; andWhereas a Review Group on Intelligence and Communications Technologies was established by the
			 President and	issued a final report entitled Liberty and Security in a Changing World on December 12, 2013: Now,
			 therefore, be it1.Establishment of Select Committee on InvestigationThere is established a select committee of the Senate to be known as the Select Committee on
			 the Investigation of leaks concerning	certain activities of the National
			 Security Agency (hereinafter in this Resolution referred to as the Select Committee).2.Functions and duties(a)General dutiesThe Select Committee is authorized and directed—(1)to make a full and thorough investigation of the unauthorized disclosures that have occurred since
			 June 2013 of apparently classified information concerning the National
			 Security Agency
			 intelligence-collection
			 programs, operations, and activities, including intelligence-collection
			 programs affecting Americans;(2)to make findings based upon the investigation carried out under paragraph (1);(3)to submit to Congress and the President  recommendations based on the investigation carried out
			 under paragraph (1) and the findings made under paragraph (2); and(4)to take any actions necessary and appropriate to carry out paragraphs (1), (2), and (3).(b)Particular dutiesWithout abridging in any way the authority conferred upon the Select Committee in subsection (a),
			 the Senate further expressly authorizes and directs the Select Committee
			 to make a complete investigation and make findings and recommendations 
			 related to
			  the following:(1)The unauthorized disclosures of apparently classified information concerning the National Security
			 Agency intelligence-collection programs, operations, and activities,
			 including
			 intelligence-collection programs affecting Americans that have occurred
			 since June 2013, including—(A)the circumstances under which unauthorized disclosure occurred;(B)the extent of the damage done to United States national security interests, intelligence sources
			 and methods, and relationships with key allies; and(C)how such damage may be mitigated.(2)Contracting by the National Security Agency, in particular—(A)the extent of reliance by the Agency on contract employees to carry out
			 important aspects of the national security mission of the Agency;(B)the extent to which contractors with access to classified information were properly vetted;(C)the sufficiency of internal controls to ensure only properly cleared contractors with a
			 need to know had access to classified information;(D)whether adequate remedial measures have been put in place to address identified deficiencies in the
			 foregoing areas; and(E)whether any oversight or legislation is needed to reform any issues identified by the use of
			 Federal
			 contractors in the intelligence agencies.(3)The nature and scope of National Security Agency intelligence-collection programs, operations, and
			 activities, including intelligence-collection programs affecting
			 Americans,  that were the subject matter of the unauthorized
			 disclosure, including—(A)the extent of domestic surveillance authorized by law;(B)the legal authority that served as the basis for the National Security Agency
			 intelligence-collection programs,
			 operations, and activities that are the subject matter of those
			 disclosures;(C)the extent to which such programs, operations, and activities that were the subject matter of such
			 unauthorized disclosures may have gone beyond what was authorized by law
			 or permitted under
			 the Constitution of the United States;(D)the extent and sufficiency of oversight of such programs, operations, and activities by Congress
			 and the Executive Branch; and(E)the need for greater transparency and more effective congressional oversight of intelligence
			 community activities.(4)Whether existing laws of the United States are adequate, either in their provisions or manner of
			 enforcement, to safeguard the rights and privacies of citizens of the
			 United States.(5)The terrorist activities that were disrupted, in whole or in part, with the aid of information
			 obtained through the National Security Agency intelligence-collection
			 programs, operations, and
			 activities that were the subject matter of
			 those disclosures and whether this information could have been promptly
			 obtained by other means.(6)The findings and recommendations of the Review Group on Intelligence and Communications
			 Technologies established by the President, including—(A)the feasibility, costs, and benefits of such findings and recommendations; and(B)the legislative action that would be required to implement those findings and recommendations.(7)The need for specific legislative authority to govern the operations of the intelligence
			 collection activities and practices of the National Security Agency,
			 including recommendations and proposals for legislation.3.Membership(a)In generalSubject to subsection (b), the Select Committee shall be composed of 14 members as follows:(1)The chairman and vice chairman of the Select Committee on Intelligence of the Senate.(2)The chairman and ranking member of the Committee on Armed Services of the Senate.(3)The chairman and ranking member of the Committee on Homeland Security and Governmental
			 Affairs of
			 the Senate.(4)The chairman and ranking member of the Committee on Foreign Relations of the Senate.(5)The chairman and ranking member of the Committee on the Judiciary of the Senate.(6)The chairman and ranking member of the Committee on Commerce, Science, and Transportation
			 of the
			 Senate.(7)One Senator selected by the majority leader of the Senate.(8)One Senator selected by the minority leader of the Senate.(b)Alternative membershipIf the chairman, vice chairman, or ranking member of a committee referred to in paragraphs (1)
			 through (6) of subsection (a)
			 declines
			 to serve on the Select Committee, then the majority leader of the Senate
			 in the case of a chairman, or the minority leader of the Senate in the
			 case of a vice chairman or
			 ranking member,
			 shall designate a member from that committee to serve on the
			 Select Committee.(c)DateThe appointments of the members of the Select Committee shall be made not later than  30 days after
			 the date of adoption of this Resolution.(d)VacanciesAny vacancy in the Select Committee shall not affect its powers, but shall be filled in the same
			 manner as the original appointment.(e)Chairman and vice chairman(1)ChairmanThe members of the Select Committee who are members of the majority party of the Senate shall elect
			 a
			 chairman for the Select Committee by majority vote.(2)Vice chairmanThe members of the Select Committee who are
			 members of the minority party of the Senate shall elect a vice chairman by
			 majority vote.(f)ServiceService of a Senator as a member, chairman, or vice chairman of the Select Committee shall not be
			 taken into account for the purposes of paragraph (4) of rule XXV of the
			 Standing Rules of the Senate.4.Rules(a)Governance under standing rules of SenateExcept as otherwise specifically provided in this Resolution, the investigation and hearings
			 conducted by the Select Committee shall be governed by the Standing Rules
			 of the Senate.(b)Additional rules and proceduresThe Select Committee may adopt additional rules or procedures if the chairman and the vice chairman
			 of the Select Committee agree, or if the Select Committee by majority vote
			 so decides, that such additional rules or procedures are necessary or
			 advisable to enable the Select Committee to conduct the investigation and
			 hearings authorized by this Resolution. Any such additional rules and
			 procedures—(1)shall not be inconsistent with this Resolution or the Standing Rules of the Senate; and(2)shall become effective upon publication in the Congressional Record.5.Authorities(a)In generalThe Select Committee may exercise all of the powers and responsibilities of a committee under rule
			 XXVI of the Standing Rules of the Senate.(b)PowersThe Select Committee may, for the purpose of carrying out this Resolution—(1)hold hearings;(2)administer oaths;(3)sit and act at any time or place during the sessions, recess, and adjournment periods of the
			 Senate;(4)authorize and require, by issuance of subpoena or otherwise, the attendance and testimony of
			 witnesses and the preservation and production of books, records,
			 correspondence, memoranda, papers, documents, tapes, and any other
			 materials in whatever form the Select Committee considers advisable;(5)take testimony, orally, by sworn statement, by sworn written interrogatory, or by deposition, and
			 authorize staff members to do the same; and(6)issue letters rogatory and requests, through appropriate channels, for any other means of
			 international assistance.(c)Authorization, Issuance, and Enforcement of Subpoenas(1)AuthorizationSubpoenas authorized and issued under this section—(A)may be done with the joint concurrence of the chairman and the vice chairman of the Select
			 Committee;(B)shall bear the signature of the chairman or the vice
			 chairman of the Select Committee or the designee of such chairman or vice
			 chairman; and(C)shall be served by any person or class of persons
			 designated by the chairman or the vice chairman of the Select Committee
			 for that purpose anywhere within or without the borders of the United
			 States to the full extent provided by law.(d)EnforcementThe Select Committee may make to the Senate by report or Resolution any recommendation, including a
			 recommendation for criminal or civil enforcement, that the Select
			 Committee considers appropriate with respect to—(1)the failure or refusal of any person to appear at a hearing or deposition or to produce or preserve
			 documents or materials described in subsection (b)(4) in obedience to a
			 subpoena or order of the Select Committee;(2)the failure or refusal of any person to answer questions truthfully and completely during the
			 person's appearance as a witness at a hearing or deposition of the Select
			 Committee; or(3)the failure or refusal of any person to comply with any subpoena or order issued under the
			 authority of subsection (c).(e)Access to informationThe Select Committee shall have, to the fullest extent permitted by law, access to any such
			 information or materials obtained by any other department or  agency of
			 the United States or by anybody investigating the matters described in
			 section 3.(f)Authority of other committeesNothing contained in this section shall affect or impair the exercise of any other standing
			 committee of the Senate of any power, or the discharge by such committee
			 of any duty, conferred or imposed upon it by the Standing Rules of the
			 Senate or by the Legislative Reorganization Act of 1946 (60 Stat. 812,
			 chapter 753).(g)Quorum(1)Reports and recommendationsA majority of the members of the Select Committee shall constitute a quorum for the purpose of
			 reporting a matter or recommendation to the Senate.(2)TestimonyOne member of the Select Committee shall constitute a quorum for the purpose of taking testimony.(3)Other businessA majority of the members of the Select Committee shall constitute a quorum for the purpose of
			 conducting any other business of the Select Committee.(h)Security clearancesEach member of the Select Committee shall have an appropriate security clearance.(i)Violations of law(1)Reports of violation of lawIf the chairman and vice chairman of the Select Committee, or a majority of the Select Committee
			 determine that there is reasonable cause to believe that a violation of
			 law may have occurred, the chairman and vice chairman by letter, or the
			 Select Committee by resolution, are authorized to report such violation to
			 the proper Federal, State, or local authorities.    Any such letter or
			 report may recite the basis for the determination of reasonable cause.(2)ConstructionNothing in this subsection may be construed to authorize the release of documents or testimony.(j)RecommendationsThe Select Committee shall have authority to make recommendations for appropriate new legislation
			 or the amendment of any existing statute which the Select Committee
			 considers
			 necessary or desirable to carry out this Resolution.6.Reports(a)Requirement for reportNot later than 180 days after the appointment of members to the Select Committee, the Select
			 Committee
			 shall submit to the Senate and the President a final report on
			 the results of the investigations and studies conducted pursuant to this
			 Resolution, together with any recommendations for Congress and the
			 President based on the investigation and findings of the Select
			 Committee.(b)Interim reportsThe Select Committee may submit to the Senate such interim reports as the Select Committee
			 considers appropriate.(c)Form of reportsEach report submitted under this section shall be submitted in unclassified form to the greatest
			 extent possible, and may include a classified annex if necessary.7.Administrative provisions(a)Staff(1)In generalThe Select Committee may employ in accordance with paragraph (2) a staff composed of such clerical,
			 investigatory, legal, technical, and other personnel as the Select
			 Committee, or the chairman and the vice chairman of the Select Committee,
			 considers necessary or appropriate.(2)Appointment of staffThe staff of the Select Committee shall consist of such personnel as the chairman and the vice
			 chairman shall jointly appoint. Such staff may be removed jointly by the
			 chairman and the vice chairman, and shall work under the joint general
			 supervision and direction of the chairman and the vice chairman.(b)CompensationThe chairman and the vice chairman of the Select Committee shall jointly fix the compensation of
			 all personnel of the staff of the Select Committee.(c)Reimbursement of expensesThe Select Committee may reimburse the members of its staff for travel, subsistence, and other
			 necessary expenses incurred by such staff members in the performance of
			 their functions for the Select Committee.(d)Services of Senate staffThe Select Committee may use, with the prior consent of the chair of any other committee of the
			 Senate or the chair of any subcommittee of any committee of the Senate,
			 the facilities of any other committee of the Senate, or the services of
			 any members of the staff of such committee or subcommittee, whenever the
			 Select Committee or the chairman or the vice chairman of the Select
			 Committee considers that such action is necessary or appropriate to enable
			 the Select Committee to carry out its responsibilities, duties, or
			 functions under this Resolution.(e)Detail of employeesThe Select Committee may use on a reimbursable basis, with the prior consent of the head of the
			 department or agency of Government concerned and the approval of the
			 Committee on Rules and Administration of the Senate, the services of
			 personnel of such department or agency.(f)Temporary and intermittent servicesThe Select Committee may procure the temporary or intermittent services of individual consultants,
			 or organizations thereof.(g)Payment of expensesThere shall be paid out of the applicable accounts of the Senate such sums as may be necessary for
			 the expenses of the Select Committee. Such payments shall be made by
			 vouchers signed by the Chair of the Select Committee and approved in the
			 manner directed by the Committee on Rules and Administration of the
			 Senate. Amounts made available under this subsection shall be expended in
			 accordance with regulations prescribed by the Committee on Rules and
			 Administration of the Senate.8.DefinitionsIn this Resolution:(1)Classified informationThe term classified information has the meaning given that term in section 804 of the National Security Act of 1947 (50 U.S.C.
			 3164)).(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C.
			 3003).9.Effective date; termination(a)Effective dateThis Resolution shall take effect on the date of the adoption of this Resolution.(b)TerminationThe Select Committee shall terminate 60 days after the submittal of the report required by section
			 6(a).(c)Disposition of recordsUpon termination of the Select Committee, the records of the Select Committee shall become the
			 records of any committee designated by the majority leader of the Senate
			 with the concurrence of the minority leader of the Senate.